Title: To James Madison from William Jones, 26 July 1814
From: Jones, William
To: Madison, James


        
          
            Dear sir
            July 26. 1814
          
          The enclosed I am persuaded is written by some personal enemy to Com Chauncey. Will you have the goodness to examine whether it is not by the same hand as that sent to you by Mr Gales. Sincerely your Obdt Sert
          
            W Jones
          
        
        
          The brother officers of Chauncey entertain but one opinion of him and that is in the highest degree honorable to him.
        
      